Case 18-01093-KHK            Doc 17    Filed 10/23/18 Entered 10/23/18 15:53:29      Desc Main
                                       Document     Page 1 of 4


Jeffrey L. Tarkenton (VSB No. 20631)
Womble Bond Dickinson (US) LLP
1200 Nineteenth Street, N.W.
Suite 500
Washington, DC 20036
(202) 857-4450 – Telephone
(202) 261-0050 – Facsimile

Counsel for Wells Fargo Bank, N.A., d/b/a Wells
 Fargo Home Mortgage, in its capacity as servicer
 for HSBC Bank USA, National Association, as
 Trustee for Nomura Asset Acceptance
 Corporation, Mortgage Pass-Through Certificates,
 Series 2005-AR6

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

IN RE:                                              )
                                                    )
ALICE THOMAS,                                       )   Bankruptcy Case No. 18-12376 KHK
                                                    )
                Debtor.                             )   Chapter 13
                                                    )
ALICE THOMAS,                                       )
                                                    )
                Plaintiff,                          )
v.                                                  )   Adv. Pro. No. 18-01093 KHK
                                                    )
SAMUEL I. WHITE, PC, et al.,                        )
                                                    )
                Defendants.                         )
                                                    )


                        MOTION TO ESTABLISH DISCOVERY PLAN

        Defendant Wells Fargo Bank, N.A., d/b/a Wells Fargo Home Mortgage (“Wells Fargo”),

in its capacity as servicer for HSBC Bank USA, National Association, as Trustee for Nomura

Asset Acceptance Corporation, Mortgage Pass-Through Certificates, Series 2005-AR6,

respectfully requests that the Court set the following deadlines for the Discovery Plan in this

case:
Case 18-01093-KHK        Doc 17    Filed 10/23/18 Entered 10/23/18 15:53:29              Desc Main
                                   Document     Page 2 of 4


Event                                                Deadline

Initial Disclosures                                  December 21, 2018

Expert Witness Disclosures                           December 21, 2018

Rebuttal Expert Witness Disclosures                  January 2, 2019

Discovery Deadline                                   February 21, 2019

Final Pretrial Conference                            tbd


        Wells Fargo moves the Court to set this alternative discovery plan because the Motions to

Dismiss filed by both Wells Fargo and Samuel I. White, P.C. are scheduled to be heard on

November 6, 2018. The resolution of these motions may avoid the need for the parties to engage

in discovery.

        Counsel for Samuel I. White PC has stated that Samuel I. White, PC agrees to the

proposed discovery plan. Undersigned counsel has attempted to contact Ms. Thomas regarding

the proposed discovery plan, but as of the time of this filing, she has not responded.

        WHEREFORE, Wells Fargo respectfully requests that the Court enter an Order

approving the discovery plan set forth above.




                                                 2
Case 18-01093-KHK     Doc 17   Filed 10/23/18 Entered 10/23/18 15:53:29        Desc Main
                               Document     Page 3 of 4


Dated: October 23, 2018                Respectfully submitted,



                                           /s/ Jeffrey L. Tarkenton
                                       Jeffrey L. Tarkenton (VSB No. 20631)
                                       Pascal F. Naples (VSB No. 87849)
                                       Womble Bond Dickinson (US) LLP
                                       1200 Nineteenth Street, N.W.
                                       Suite 500
                                       Washington, DC 20036
                                       Tel: (202) 857-4450
                                       Fax: (202) 261-0050
                                       Email: Jeffrey.Tarkenton@wbd-us.com
                                       Email: Pascal.Naples@wbd-us.com

                                       Counsel for Wells Fargo Bank, N.A., d/b/a Wells
                                          Fargo Home Mortgage, in its capacity as
                                          servicer for HSBC Bank USA, National
                                          Association, as Trustee for Nomura Asset
                                          Acceptance Corporation, Mortgage Pass-
                                          Through Certificates, Series 2005-AR6




                                          3
Case 18-01093-KHK        Doc 17    Filed 10/23/18 Entered 10/23/18 15:53:29    Desc Main
                                   Document     Page 4 of 4


                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY on this 23rd day of October, 2018, a copy of the foregoing Motion

to Establish Discovery Plan was served via the Court’s CM/ECF system upon all counsel of

record and by first class, U.S. mail, postage prepaid, upon the following:


                      Alice Thomas
                      6516 River Tweed Lane
                      Alexandria, VA 22312



                                                 /s/ Jeffrey L. Tarkenton
                                             Jeffrey L. Tarkenton




WBD (US) 44730624v1
